Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 11/09/2010. In virtue of this communication, claims 1, 3, 10 are canceled; and claims 2, 4 – 9, 11 – 14 are amended. Claims 2, 4 – 9, and 11 – 14 are pending in this office action.
Reasons for Allowance
2.	In view of amended claims, and further search, Claims 2, 4 – 9, and 11 – 14 are allowable over the prior art of record.
3.	The following is an Examiner’s statement of reasons for allowance: 
Claims 2, 4 – 9, and 11 – 14 are allowed for the reasons as set forth in the Applicant's response filed on 11/09/2020 pages 11 – 12 about 112 rejections. Notes that the response Claim Rejections under 103 rejection was incorrected since Brochard was not the reference used for 103 rejection. Thus, the reason for allowance over the prior art as follow:
Zhou (2014/0207795) is the closest prior art to the application invention, which discloses a server includes a dividing unit, an obtaining unit, a first determining unit, a calculating unit, a second determining unit, and a forming unit, wherein the dividing unit divides a geographical area into a plurality of grids, the obtaining unit obtains a target object and attribute information corresponding to the target object, the attribute information of the target object include geographical location attribute information, the 
	Goel (9,311,416) discloses systems and methods of providing content for display on a computing device via a computer network using a location feature index, a data processing system can receive a request for content from the computing device, and can determine a geographic location of the computing device associated with the 
	Park et al. (2015/0220545) discloses an indexing system of space of interest (SOI) defining at least a two-dimensional object, the system includes: a location data extractor configured calculate an index point for the space of interest; a map tile number converter configured to map the index point to a tile that lies within a plurality of tiles; and an indexer configured to index the space of interest based on the determined tile; the location data extractor is configured calculate an index point for the space of interest by: creating a minimum bounding rectangle that encompasses the space of interest; determining a center of the minimum bounding rectangle; and returning the center of the minimum bounding rectangle as the index point for the space of interest; the LBS indexer receives keyword index information to perform mapping thereof in addition to a plurality of SOI objects mapped onto corresponding map tile numbers.
	Regarding claim 4, the prior art of record fails to disclose singly or in combination to render obvious that the location keywords are classified into fixed location keywords and variable location keywords, the fixed location keywords are unchangeable location keywords which are always matched to the grid IDs, and the variable location keywords are location keywords registered separately from the fixed location keywords so as to be matched to the grid IDs by the user, wherein the storage device includes a fixed 
	Regarding claim 5, the prior art of record fails to disclose singly or in combination to render obvious that the location keywords are classified into fixed location keywords and variable location keywords, the fixed location keywords are unchangeable location keywords which are always matched to the grid IDs, and the variable location keywords are location keywords registered separately from the fixed location keywords so as to be matched to the grid IDs by the user, wherein the storage device includes a fixed location keyword storage containing information for using a grid ID to search for a fixed location keyword corresponding thereto, and information for using a fixed location 
Regarding claim 6, the prior art of record fails to disclose singly or in combination to render obvious that the location keywords are classified into fixed location keywords and variable location keywords, the fixed location keywords are unchangeable location keywords which are always matched to the grid IDs, and the variable location keywords are location keywords registered separately from the fixed location keywords so as to be matched to the grid IDs by the user, wherein the storage device includes a fixed location keyword storage containing information for using a grid ID to search for a fixed location keyword corresponding thereto, and information for using a fixed location keyword to search for a grid ID corresponding thereto, and a variable location keyword storage containing information for using a grid ID to search for a variable location 
	Claim 11 is drawn the same limitations as claim 6, thus claim 11 is also allowed.  
	Claim 14 is drawn the same limitations as claim 4, thus claim 14 is also allowed. 
	Claims 2, 7, 8, 9 and 12, 13 depend from allowable base claims 4 and 11 respectively; therefore, these claims are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645